Order unanimously modified, and, as modified, affirmed, without costs, in accordance with the following memorandum: SCPA 1915 (subd 3) provides that if any purchaser of real property has credit on his bid by reason of a legacy under a will, “no deed shall be delivered to him until the judicial settlement of the accounts of the fiduciary and not until he shall have paid the entire amount required”. The order of the Surrogate is modified, therefore, to authorize the *983temporary executor to enter into an agreement of sale with Jerome Glazer, Jerome to have the right to immediate possession with delivery of the deed to take place upon judicial settlement and payment of the purchase price in full. (Appeal from order of Monroe County Surrogate’s Court, Telesca, S. — estate — sale of property.) Present — Simons, J. P., Doerr, Denman, Boomer and Schnepp, JJ.